Citation Nr: 0336175	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-19 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  

2.  Basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from July 1944 to July 1946.  

In July 1978, the Nashville, Tennessee, Regional Office (RO) 
denied service connection for the cause of the veteran's 
death.  The appellant was informed in writing of the decision 
and her appellant rights in July 1978.  She did not submit a 
notice of disagreement with the adverse decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 RO decision which denied 
both service connection for the cause of the veteran's death 
and basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  The 
appellant has been represented throughout this appeal by the 
American Legion.  


REMAND

Initially, the Board observes that the issue of service 
connection for the cause of the veteran's death was 
previously denied by the RO in July 1978.  The appellant was 
informed in writing of the adverse decision and her appellate 
rights in July 1978.  She did not submit a notice of 
disagreement with the adverse decision.  Therefore, the 
issues presently before the Board are whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death and basic eligibility for Dependents' 
Educational Assistance under the provisions of 38 U.S.C.A. 
Chapter 35.  The RO erroneously framed the issues as service 
connection for the cause of the veteran's death and basic 
eligibility for Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35.  As a consequence, the 
March 2001 Veterans Claims Assistance Act of 2000 (VCAA) 
notice provided to the appellant discusses only the evidence 
required to support an original claim for service connection 
for the cause of the veteran's death and does not provided 
information as to the evidence needed for an application to 
reopen a previously denied claim for service connection.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Additionally, the Federal Circuit has recently invalidated 
the thirty-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as being inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Federal Circuit found that the thirty-day period 
provided in § 3.159(b)(1) in which to respond to a VCCA 
notice to be misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, the RO must take 
this opportunity to inform the appellant that a period of one 
full year may be taken to respond to a VCAA notice 
notwithstanding any previously provided information.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then adjudicate the 
appellant's application to reopen her 
claim of entitlement to service 
connection for the cause of the veteran's 
death and readjudicate the issue of basic 
eligibility for Dependents' Educational 
Assistance under the provisions of 38 
U.S.C.A. Chapter 35.  If the benefits 
sought on appeal remain denied, the 
appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The appellant 
should be given the opportunity to 
respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


